MEMORANDUM**
Luzvin Osmin De Leon De Leon, a native and citizen of Guatemala, petitions for review of an order of the Board of Immigration Appeals affirming pursuant to 8 C.F.R. § 3.1(a)(7), without opinion, an immigration judge’s removal order and denial of his application for asylum and withholding of removal. Petitioner’s contention that the BIA’s streamlining regulations violate an alien’s right to due process and are void for vagueness is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-52 (9th Cir.2003) (holding that the BIA’s streamlining procedure does not violate an alien’s due process rights).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.